Citation Nr: 0029238	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2.  Entitlement to an increased evaluation for a service-
connected left shoulder disorder, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date earlier than June 16, 
1998 for a 10 percent evaluation for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to April 
1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim for service connection for tinnitus was 
originally developed on appeal on the basis of whether new 
and material evidence had been submitted to reopen the claim 
which had been previously and finally denied by a rating 
decision in March 1994.  While the claim has most recently 
been characterized by the regional office (RO) as simply 
entitlement to service connection for tinnitus, the Board 
finds that it is initially required to review this issue on 
appeal on the basis of whether new and material evidence has 
been submitted to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).  

In addition, while the original claim on appeal sought a 
compensable evaluation for the veteran's service-connected 
left shoulder disorder, an April 2000 hearing officer's 
decision increased the evaluation for this disorder to 10 
percent, effective from June 1998.  The veteran has continued 
the appeal.  The Board further notes, however, that the 
veteran withdrew an earlier claim for service connection for 
a right shoulder disorder in a written statement received by 
the RO in July 1999.  The Board finds that this was a proper 
withdrawal of this issue from his appeal.  See 38 C.F.R. 
§ 20.204(b) (2000).

Finally, the Board observes that in a brief submitted in 
October 2000, the veteran's representative has expressed 
disagreement with the effective date of June 1998 for a 10 
percent evaluation for the veteran's left shoulder disorder 
that was assigned by the hearing officer's decision in April 
2000, asserting that a November 1985 rating decision 
improperly reduced an already existing 10 percent evaluation 
for this disability to a noncompensable evaluation without 
any supporting reasons and bases.  

The Board has construed the statement of the representative 
as a notice of disagreement with the effective date assigned 
by the April 2000 decision, and has therefore added this 
issue as a matter for current appellate review.  However, the 
Board further finds that this and the other issues on appeal 
require additional procedural and/or evidentiary development, 
as addressed more fully below.


REMAND

I.  Tinnitus

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for tinnitus, the Board notes that the veteran 
testified at the time of his personal hearing in July 1999, 
that for a period of ten years following service separation, 
he underwent annual physical examinations as a member of the 
"fleet reserves" out of Beal Air Force Base (BAFB) 
(transcript (T.) at p. 11).  As a result of this reference, 
the RO then made an effort to obtain these records by 
contacting the Army National Guard.  The record contains a 
September 1999 response from the Army National Guard, 
advising that no pay or medical records were kept at that 
location.  It was also recommended that the RO contact the 
National Personnel Records Center (NPRC).  While the record 
does not thereafter reflect that the RO made an effort to 
contact the NPRC pursuant to this suggestion, the record does 
reflect the original effort on the part of the RO to obtain 
relevant medical records from the NPRC in December 1972.  
However, an examination of the original request to NPRC for 
service medical records does not identify any reserve 
obligation and the requirements applicable to the search for 
Naval Reserve records may have therefore not been satisfied.  

More specifically, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part III, Paragraph 
4.01(d)(1) indicates that Naval service records are assembled 
at the separation point and forwarded to the Naval Reserve 
Personnel Center (NRPC) in New Orleans, Louisiana.  (Do not 
confuse "NRPC" with "NPRC.")  Paragraph 4.01(d)(2) then 
indicates that prior to January 31, 1994, NRPC received the 
medical and nonmedical service records for each sailor 
separation from service.  If the veteran has a Reserve 
obligation but is not in an Active Reserve Unit, all service 
and medical records are maintained in New Orleans until the 
Reserve obligation expires, at which time they are then sent 
to NPRC.  Paragraph 4.01(d)(4).  Paragraph 4.01(d)(6) states 
that if the veteran is in an Active Reserve unit, the unit 
maintains service records.  Even after the veteran leaves his 
unit, it is apparent that service records may still be at 
that location, and that because of forwarding problems, 
records may not be where they are supposed to be.  Paragraph 
4.01(d)(7).  

Consequently, the Board finds that in the further search for 
reserve duty medical records, the RO should first request 
that the veteran identify any unit to which he may have been 
attached during his reserve obligation, and then request 
records directly from any unit identified.  Concurrently, the 
RO should make a further request to NPRC for such records in 
addition to a request to NRPC.  Any documents obtained should 
then be associated with the claims folder.

While the case is in remand status, the veteran should also 
be afforded further examination by an appropriate specialist 
for an opinion as to the medical probability that any current 
tinnitus is related to service or to a period of one year 
following service.


II.  A Left Shoulder Disorder

With respect to the issue of entitlement to an increased 
evaluation for a left shoulder disorder, the Board notes that 
at the time of his personal hearing, the veteran complained 
that this disorder had worsened since his previous Department 
of Veterans Affairs (VA) examination in November 1998, and 
that "[w]here the veteran claims a disability is worse than 
originally rated, and the available evidence is too old to 
adequately evaluate the state of the condition, the VA must 
provide a new examination.  Procelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  In addition, a review of the results of the November 
1998 VA examination report reflects that it apparently did 
not include an X-ray of the left shoulder.  Moreover, the 
veteran also testified on July 29, 1999 that he anticipated 
being reevaluated for his continuing left shoulder complaints 
at the VA within the next couple of months, and the Board 
finds that the request for VA outpatient records in early 
August 1999, did not provide a reasonable opportunity for 
this further consultation to take place and for records 
related to that consultation to then be available for 
copying.  There is therefore an implication that VA 
outpatient records exist that have not yet been associated 
with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

As for the issue of entitlement to an earlier effective date 
for a 10 percent evaluation for a left shoulder disorder, the 
law provides that when there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Malincon v. West, 
12 Vet. App. 238 (1999).  Consequently, the Board finds that 
in view of its finding that the October 2000 brief filed by 
the veteran's service representative constituted a timely 
notice of disagreement as to this issue, the Board is now 
required to remand this claim for issuance of an appropriate 
statement of the case.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for tinnitus and his 
service-connected left shoulder disorder.  
Any medical records other than those now 
on file pertaining to these disabilities 
should be obtained and associated with 
the claims folder, including, but not 
limited to, VA outpatient medical records 
dated since July 1999.

3.  The veteran should also be asked to 
identify any Naval Reserve unit to which 
he was attached after separation from 
active service.  In accordance with 
adjudicatory procedures, the RO should 
then request medical records directly 
from any unit identified and concurrently 
request such records from NPRC and NRPC.  
Any evidence obtained should be 
associated with the claims folder.  If it 
is indicated that any of these records 
are no longer available, the RO should 
request a documented response from the 
reserve unit and/or other facility that a 
search for the records had negative 
results.  The RO should also then 
ascertain whether the records have been 
transferred or retired and their current 
location.  If they have been retired to a 
federal records center, the location of 
the center must be determined.  The RO 
should then request copies of the 
veteran's records from any facility where 
they are located that has not already 
been contacted.

4.  The veteran should then be afforded 
an examination by an appropriate 
physician to determine the nature, status 
and etiology of any tinnitus.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a separate 
copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After the examination and review of the 
evidence in the claims folder, including 
service and VA medical records, the 
physician should express opinions as to 
the following:

(a) What is the nature, etiology and 
diagnosis of any tinnitus present during 
service or within one year of service?

(b) What is the etiology and correct 
diagnosis of any current tinnitus?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current tinnitus 
and service, or to a period of one year 
following service?

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale of the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  The veteran should also be afforded 
an examination by an appropriate 
physician to determine the nature and 
severity of the veteran's service-
connected left shoulder disorder.  All 
indicated studies must be conducted, 
including new X-rays of the veteran's 
left shoulder.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion.  With respect to active and 
passive motion, the examiner should 
specify the range of pain free motion.  
The physicians should comment on the 
functional limitations, if any, caused by 
the appellant's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2000).  In 
particular, it is requested that the 
examiner provide responses to the 
following:

(a) With respect to the veteran's 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability, and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

(b) The physician should also express an 
opinion as to the correct diagnostic 
formulation of the current left shoulder 
disabilities the appellant experiences, 
and specifically identify pathology that 
is related to his service-connected 
bursitis of the left shoulder and any 
pathology that is not related.  If the 
examiner is unable to distinguish whether 
a diagnosis such as osteoarthritis is not 
a part of the veteran's service-connected 
bursitis of the left shoulder, he or she 
should so indicate.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale of the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that the 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examinations and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for tinnitus and entitlement 
to an increased evaluation for a service-
connected left shoulder disorder.

8.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case with respect to the issues of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for tinnitus and 
entitlement to an increased evaluation 
for a left shoulder disorder, and a 
statement of the case with respect to the 
issue of entitlement to an effective date 
earlier than June 16, 1998 for a 10 
percent evaluation for the left shoulder 
disability, and given the opportunity to 
respond thereto.

9.  The RO is reminded that any statement 
of the case issued with respect to the 
issue of entitlement to an earlier 
effective date for a 10 percent 
evaluation for the left shoulder disorder 
must contain all applicable laws and 
regulations, and the appellant must be 
advised of the time in which to perfect 
his appeal.  The appellant is admonished 
that the Board will not consider this 
issue without the filing of a timely 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



